DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8,21,24, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salem (US 20180176955).
Re claim 1:
Salem discloses a processing circuitry, configured to (Fig.9): 
group a plurality of terminal devices based on data configuration characteristics of the plurality of terminal devices (Fig.4 ref. 406 Form a group of cooperating UEs based at least in part on the NDD feedback information); 
determine a contention window for each group (Para.[0118]  In block 408, the network controller transmits a group-specific CPC message to at least one TP for transmission, over the first spectrum band, to at least a subset of the cooperating UEs in the group, the group-specific CPC message comprising information to configure cooperating UEs in the group to generate a common contention window for synchronous CCA and aligned sidelink transmission starting times in a second spectrum band); and 
notify each of the plurality of terminal devices of the contention window associated therewith, such that each of the terminal devices is able to perform data transmission within the respective contention window in a contention-based manner (Fig.4 ref. 408 and Para.[0118]  In block 408, the network controller transmits a group-specific CPC message to at least one TP for transmission, over the first spectrum band, to at least a subset of the cooperating UEs in the group, the group-specific CPC message comprising information to configure cooperating UEs in the group to generate a common contention window for synchronous CCA and aligned sidelink transmission starting times in a second spectrum band).
Re claim 8:
Salem discloses wherein a particular terminal device in the plurality of terminal devices can be included in one or more groups (Fig.4 ref. 406 Form a group of cooperating UEs based at least in part on the NDD feedback information).
Re claim 21:
	Claim 21 is rejected on the same grounds of rejection set forth in claim 1 from the perspective of the terminal device.
Re claim 24:
Salem discloses wherein the processing circuitry is further configured to push information on the data configuration characteristics and/or information on the statistical measure to the control device, or receive a request for the data configuration characteristics and/or the statistical measure from the control device, and send information on the data configuration characteristics and/or information on the statistical measure to the control device (Para.[0115]  In block 402, the network controller transmits a message to at least one TP to cause the at least one TP to transmit a polling message to candidate UEs over a first spectrum band, the polling message requesting NDD feedback and Para.[0116]  In block 404, the network controller receives NDD feedback information for at least a subset of the candidate UEs. This may involve, for example, receiving the NDD feedback information from TP(s) over backhaul connection(s)).
Re claim 27:
Salem discloses wherein the processing circuitry is configured to perform the data transmission by non-orthogonal multiple access (NOMA) (Para.[0151]  In other embodiments, sidelink transmissions are spread across a channel BW using a non-orthogonal multiple access scheme, such as low density spreading (LDS), non-orthogonal multiple access, or sparse code multiple access (SCMA)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2,4,6, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem.
Re claim 2:
Salem discloses group the plurality of terminal devices based on statistical measure of the data transmissions of the plurality of terminal devices (Fig.4 ref. 406 Form a group of cooperating UEs based at least in part on the NDD feedback information).
As shown above, Salem discloses grouping terminal devices based on statistical measures.  Salem also discloses periodically sending a message to configure cooperating UEs in the group (Para.[0050]).  Salem does not explicitly disclose regroup.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a regrouping in the system of Salem.  As shown above, the grouping is based on received feedback and configuration information is sent periodically.  One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the feedback information changes and thus the grouping of terminal devices in Salem can be regrouped based on updated feedback information as part of the periodically transmitted configuration message.
Re claim 4:
Salem discloses receive information on the statistical measures pushed by the plurality of terminal devices, or request the plurality of terminal devices for the statistical measures, and receive information on the statistical measures from the plurality of terminal devices (Para.[0115]  In block 402, the network controller transmits a message to at least one TP to cause the at least one TP to transmit a polling message to candidate UEs over a first spectrum band, the polling message requesting NDD feedback and Para.[0116]  In block 404, the network controller receives NDD feedback information for at least a subset of the candidate UEs. This may involve, for example, receiving the NDD feedback information from TP(s) over backhaul connection(s)).
Re claim 6:
Salem discloses receive information on the data configuration characteristics pushed by the plurality of terminal devices, or request the plurality of terminal devices for the data configuration characteristics, and receive information on the data configuration characteristics from the plurality of terminal devices (Para.[0115]  In block 402, the network controller transmits a message to at least one TP to cause the at least one TP to transmit a polling message to candidate UEs over a first spectrum band, the polling message requesting NDD feedback and Para.[0116]  In block 404, the network controller receives NDD feedback information for at least a subset of the candidate UEs. This may involve, for example, receiving the NDD feedback information from TP(s) over backhaul connection(s)).
Re claim 22:
As discussed above, Salem meets all the limitations of the parent claim.
Salem discloses determine a statistical measure of the data transmission (Para.[0115]  In block 402, the network controller transmits a message to at least one TP to cause the at least one TP to transmit a polling message to candidate UEs over a first spectrum band, the polling message requesting NDD feedback and Para.[0116]  In block 404, the network controller receives NDD feedback information for at least a subset of the candidate UEs. This may involve, for example, receiving the NDD feedback information from TP(s) over backhaul connection(s)).
Salem does not explicitly disclose over a time period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the measurements over a time period, as is well-known in the art, in order to get an appropriate sample to make measurements from.

Claim(s) 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Balasubramaniam (US 20200413442).
Re claim 3:
As discussed above, Salem meets all the limitations of the parent claim.
Salem does not explicitly disclose wherein the statistical measure includes at least one of a transmission success rate of packets and an average transmission time of packets.
Balasubramaniam discloses wherein the statistical measure includes at least one of a transmission success rate of packets and an average transmission time of packets (Para.[0003]  The WTRU may determine an access class of the WTRU based on a packet loss percentage of the downlink communication. The access class may be associated with a contention window for accessing a second interface – where packet loss also indicates transmission success because a lost packet is a packet that was not successfully transmitted and Para.[0095]  Packet status information (e.g., received and lost information) may be known to members of the group).
Salem and Balasubramaniam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include a transmission success rate as taught by Balasubramaniam in order improve collision avoidance (Balasubramaniam Para.[0095]).
Re claim 23:
	Claim 23 is rejected on the same grounds of rejection set forth in claim 3.

Claim(s) 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Yu (US 20190200404).

Re claim 9:
As discussed above, Salem meets all the limitations of the parent claim.
Salem discloses wherein the contention window for each group (Fig.4 ref. 406 Form a group of cooperating UEs based at least in part on the NDD feedback information).
Salem does not explicitly disclose is periodic.
Yu discloses is periodic (Para.[0191]  A periodic indication is used to define whether a periodic contention window is used  - where Salem discloses groups).
Salem and Yu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include periodic contention window as taught by Yu in order to improve transmission efficiency (Yu Para.[0008]).
Re claim 26:
	Claim 26 is rejected on the same grounds of rejection set forth in claim 9.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Yan (US 20170079054).
Re claim 11:
As discussed above, Salem meets all the limitations of the parent claim.
Salem does not explicitly disclose wherein the contention window for one group and the contention window for another group overlap in time, and the processing circuitry is configured to: allocate mutually different transmission resources to the one group and the another group.
Yan discloses wherein the contention window for one group and the contention window for another group overlap in time, and the processing circuitry is configured to: allocate mutually different transmission resources to the one group and the another group (Para.[0196]  It can be seen that, the subframe #n+5 to the subframe #n+10 in the first scheduling window of the first UE and those of the second UE are overlapping, and an overlapping problem of the first scheduling windows may be resolved by using different preset spectrum resources. For example, the first scheduling windows of the two are separately located on different frequency domains, or the first scheduling windows of the two are separately located on different space domains, or the first scheduling windows of the two are separately located on different code domains – where Salem discloses groups).
Salem and Yan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include allocating different resources when there is overlap in time as taught by Yan in order to avoid preemption (Yan Para.[0196]).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of He (US 20190045489).
Re claim 13:
As discussed above, Salem meets all the limitations of the parent claim.
Salem discloses wherein the processing circuitry is further configured to decode signals transmitted  (Para.[0151]  In other embodiments, sidelink transmissions are spread across a channel BW using a non-orthogonal multiple access scheme, such as low density spreading (LDS), non-orthogonal multiple access, or sparse code multiple access (SCMA)).
Salem does not explicitly disclose transmitted simulatenously by at least two terminal devices in the same group by non-orthogonal multiple access (NOMA).
He discloses transmitted simulatenously by at least two terminal devices in the same group by non-orthogonal multiple access (NOMA) (Para.[0171]  In some embodiments, in case of relatively high loading conditions wherein a large number of UEs 102 may attempt to transmit the data using NOMA schemes simultaneously, consistent strong interference may be observed at the gNB 105 receiver, which may result in decoding failure and degraded performance. In some embodiments, the gNB 105 may adjust transmit power for one UE 102 or a group of UEs 102 in the system to mitigate and control the intra-cell interference for UL NOMA transmission and Para.[0245]  wherein the processing circuitry may be further configured to determine a NACK indication value (NIV) for a NACK region that includes CBGs that are not successfully decoded).
Salem and He are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include simultaneous transmission using NOMA as taught by He in order to mitigate and control interference (He Para.[0171]).
Re claim 14:
As discussed above, Salem meets all the limitations of the parent claim.
Salem discloses send a retransmission request to at least a portion of the at least two terminal devices when the decoding is unsuccessful (Para.[0151]  In other embodiments, sidelink transmissions are spread across a channel BW using a non-orthogonal multiple access scheme, such as low density spreading (LDS), non-orthogonal multiple access, or sparse code multiple access (SCMA)).
Salem does not explicitly disclose send a retransmission request to at least a portion of the at least two terminal devices when the decoding is unsuccessful.
He discloses send a retransmission request to at least a portion of the at least two terminal devices when the decoding is unsuccessful (Para.[0171]  In some embodiments, in case of relatively high loading conditions wherein a large number of UEs 102 may attempt to transmit the data using NOMA schemes simultaneously, consistent strong interference may be observed at the gNB 105 receiver, which may result in decoding failure and degraded performance. In some embodiments, the gNB 105 may adjust transmit power for one UE 102 or a group of UEs 102 in the system to mitigate and control the intra-cell interference for UL NOMA transmission and Para.[0245]  wherein the processing circuitry may be further configured to determine a NACK indication value (NIV) for a NACK region that includes CBGs that are not successfully decoded).
As shown above, He discloses sending a NACK when decoding is unsuccessful.  He does not explicitly disclose the NACK is a retransmission request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a NACK is a retransmission request because the device receiving the NACK performs a retransmission.  Oh (US 20200259621 Para.[0042]  information (negative acknowledgement (NACK)) indicating the failure of decoding when the receiver does not correctly decode data, so that the transmitter retransmits the corresponding data in a physical layer) is further evidence to show a NACK is a retransmission request. 
Salem and He are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include a retransmission request as taught by He in order to mitigate and control interference (He Para.[0171]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Oh (US 20200259621).
Re claim 15:
As discussed above, Salem meets all the limitations of the parent claim.
Salem does not explicitly disclose wherein the processing circuitry is further configured to: determine a contention window and allocate transmission resources for the at least a portion of the at least two terminal devices, such that the at least a portion retransmit data in a contention-based manner, or allocate mutually different transmission resources for the at least a portion of the at least two terminal devices, such that the at least a portion retransmit data in a non contention-based manner.
Oh discloses wherein the processing circuitry is further configured to: determine a contention window and allocate transmission resources for the at least a portion of the at least two terminal devices, such that the at least a portion retransmit data in a contention-based manner, or allocate mutually different transmission resources for the at least a portion of the at least two terminal devices, such that the at least a portion retransmit data in a non contention-based manner (Para.[0131] In this instance, the base station determines whether the transmission of the codeword or TB is successfully performed or fails, and the information is used for determining a Z value for determining whether to change a contention window value or a contention window size. Also, the information may be independent from determining, by the base station, a reception result associated with the codeword or TB reported from the terminal. For example, when the base station determines a Z value for determining whether to change a contention window value or a contention window size, it may be assumed that a terminal's reception result associated with downlink data in the reference subframe or reference slot is an ACK. However, a terminal's reception result associated with the codeword or TB may be actually a NACK. In this instance, the base station may retransmit the entirety of the codeword or TB, or a few code block groups (e.g., a code block group which is reported by the terminal as corresponding to a NACK).).
Salem and Oh are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include simultaneous transmission using NOMA as taught by He in order to manage contention windows for channel access (Oh Para.[0008]).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Park (US 20140023053).
Re claim 18:
As discussed above, Salem meets all the limitations of the parent claim.
Salem does not explicitly wherein the data configuration characteristics associated with a particular terminal device include at least one of: an ID of the particular terminal device, a location of the particular terminal device, a number of a process in which the particular terminal device participates, a number of an operation performed by the particular terminal device, a period of generating data by the particular terminal device, a length of a packet, a latency constraint on data transmission, a reliability constraint on data transmission, and a service quality category index of data.
Park discloses wherein the data configuration characteristics associated with a particular terminal device include at least one of: an ID of the particular terminal device, a location of the particular terminal device, a number of a process in which the particular terminal device participates, a number of an operation performed by the particular terminal device, a period of generating data by the particular terminal device, a length of a packet, a latency constraint on data transmission, a reliability constraint on data transmission, and a service quality category index of data (Para.[0074]  After receiving the STA Type element through a frame, such as a probe request frame or an association request frame, an STA (or AP) forms various STA groups based on the information and Para.[0067]  In addition, the STA Type field may provide information about the location of an STA and information related to traffic and Fig.8).
Salem and Park are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include group based on location as taught by Zhou in order to improve system throughput (Park Para.[0017]).
Re claim 19:
As discussed above, Salem meets all the limitations of the parent claim.
Salem does not explicitly group the plurality of terminal devices by determining dependencies among the plurality of terminal devices based on the data configuration characteristics, and grouping the terminal devices having dependencies higher than a threshold into a group, or group the plurality of terminal devices by determining service priorities of the plurality of terminal devices based on the data configuration characteristics, and grouping the terminal devices having service priorities higher than a threshold into a group.
Park discloses group the plurality of terminal devices by determining dependencies among the plurality of terminal devices based on the data configuration characteristics, and grouping the terminal devices having dependencies higher than a threshold into a group, or group the plurality of terminal devices by determining service priorities of the plurality of terminal devices based on the data configuration characteristics, and grouping the terminal devices having service priorities higher than a threshold into a group (Para.[0074]  After receiving the STA Type element through a frame, such as a probe request frame or an association request frame, an STA (or AP) forms various STA groups based on the information and Para.[0067]  In addition, the STA Type field may provide information about the location of an STA and information related to traffic and Fig.8).
As shown above, Park discloses forming STA groups based on STA information such as service type and location.  Park does not explicitly disclose the service types have associated priorities and grouping devices with priorities higher than a threshold into a group.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that different service types have different associated priorities because different service types have different quality and latency requirements.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group terminal devices based on priority being higher than a threshold in order to group terminal devices with similar quality and latency requirements together.
Salem and Park are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salem to include group based on service as taught by Zhou in order to improve system throughput (Park Para.[0017]).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katar (US 20100254392).
Re claim 32:
Katar discloses a processing circuitry, configured to (Fig.2): 
receive data transmitted simulatenously by at least two terminal devices in the same (Para.[0071]  Such MAC layer acknowledgements are used to detect failure to decode a message at a receiver. Re-transmission can then be used to recover from the failure. Receive failure can occur due to transmit collisions (two stations contending for network access to transmit at the same time)); and 
send a retransmission request to a portion of the at least two terminal devices in response to determining that the data cannot be decoded (Para.[0072]  NACKs are sent by the receiver of a unicast frame whenever the receiver detects the frame but on decoding the frame finds that there are errors in the data and Para.[0071]  Such MAC layer acknowledgements are used to detect failure to decode a message at a receiver. Re-transmission can then be used to recover from the failure.).
As discussed above, Katar discloses a receiver failure occurring when two stations contend to transmit at the same time.  Katar does not explicitly disclose the same contention window.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a collision between two transmitting stations occurs when the two devices are transmitting in the same contention window.  Furthermore, contention windows are used to define periods during which stations can contend for access to transmit.  Two transmissions that collide and are transmitted at the same time therefore would occur during the same contention window.  If the contention windows were different, there would no collision.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471